Case 6:17-cv-06451-I\/|AT-|\/|WP Document 85 Filed 10/15/18 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

SKLER LUSK, et al.,
ORDER
Plaintiffs,
17-CV-6451T
v.

SERVE U BRANDS, INC., et al.,

Defendants.

 

Plaintiffs having tiled a motion seeking conditional certification and notice
pursuant to the Fair Labor Standards Act (Docket # 63), defendants having opposed that motion
(Docket # 68), this Court having reviewed the submissions, oral argument having been
conducted on October 4, 2018, the Court having ordered further submissions from the parties,
and those submissions having been received on October 12, 2018; it is hereby

ORDERED, that the parties shall meet and confer regarding the form of the
plaintii`fs’ proposed notice (Docket # 63-3) and submit to the Court by no later than October 29,
2018, a jointly proposed notice if they are able to agree upon the form of the proposed notice. If
the parties are unable to agree, they shall submit competing versions of the proposed notice, With
redline edits Where applicable, identifying any remaining disputes. It is further

ORDERED, that further oral argument regarding the post-hearing submissions
shall be heard before the undersigned on November 8, 2018, at 2:00 p.m., at 2310 United States
Courthouse, 100 State Street, Rochester, New York. lt is further

ORDERED, that counsel shall appear before the undersigned on November 8,

2018, at 2:00 p.m., 2310 United States Courthouse, 100 State Street, Rochester, New York, for

Case 6:17-cv-06451-I\/|AT-|\/|WP Document 85 Filed 10/15/18 Page 2 of 3

the purposes of entry of a case management order as required by Rule 16(b) of the Federal Rules

of Civil Procedure; and it is further

()RDERED that pursuant to Rule 26(1) of the Federal Rules of Civil Procedure,

the parties shall confer at least 21 days prior to the Rule 16(b) hearing as Scheduled above for the

purpose of preparing the required “Proposed Discovery Plan” (PDP). The PDP shall be in

Writing and shall specifically address relevant issues concerning the management of all pretrial

discovery practice in this case, including:

1.

In his referral order, Judge Telesca has specifically encouraged the
parties to consider the provisions of 28 U.S.C. §636(0) governing
consent to complete disposition of the case (including trial, if
necessary) by this Court. The parties shall state in the PDP
Whether or not unanimous consent to Magistrate Judge
jurisdiction has been agreed upon.

Deadline for compliance With the mandatory disclosure
requirements found in Rule 26(a)(1) of the F ederal Rules of Civil
Procedure. Any objections to the required disclosures must also be
stated in the PDP.

Deadline for the filing of motions to amend the pleadings or add
parties

Deadline for completion of fact discovery.

If expert discovery is contemplated by any party, a deadline for the
completion of all expert discovery, including full compliance With
Rule 26(a)(2) regarding the identification and filing reports of
testifying experts.

Deadline for the filing of motions to compel discovery.

Any Orders that should be entered under Rule 26(c)
(protective/eonfidentiality orders).

Any changes in the limitations on discovery as provided in Rule 30
(oral depositions), and Rule 33 (interrogatories practice) and Rule
34 (docunient requests).

Case 6:17-cv-06451-I\/|AT-|\/|WP Document 85 Filed 10/15/18 Page 3 of 3

9. Any issues that the parties reasonably foresee concerning
discovery of electronically stored information, including the form
or forms in which it should be produced

10. Any agreements between the parties concerning assertions of
claims of attorney-client privilege or work-product protection after
information is produced, including agreements reached under
Federal Rule of Evidence 502.

11. Deadline for the filing of dispositive motions

12. The advisability and timing of a judicially supervised settlement
conference or other alternative dispute resolution, including
mediation

13. The parties shall advise whether a jury trial is required and the
estimated length of the trial.

After meeting, the parties shall prepare a written PDP as required by Rule 26(f)
and electronically file the PDP report with the Clerk’s Office no later than 4 business days prior
to the Rule 16(b) conference as herein scheduled At the conclusion of the Rule 16(b)
conference and after conferring with the parties, this Court will issue a Case Management Order
governing all further pretrial proceedings in this action. Out-of-town attorneys may submit a
letter requesting to participate in the Rule 16 conference by telephone.

IT IS SO ORDERED.

m M`a.q w?é¢»qiw~.

 

MARIAN W. PAYSON
United States Magistrate Judge

Dated: Rochester, New York
october ¢§ ,2018

